ALLOWABILITY NOTICE
Claims 1-4 and 6-20 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Cannatti on 6/17/2022.

The claims are amended as follows:

1. (Currently Amended) A method of automatically selecting training data for updating a model based on error type analysis, comprising: 
applying, by an information handling system comprising a processor and a memory, human-annotated training data (Di) to a model to generate a plurality of results (Ri); 
evaluating, by the information handling system, the plurality of results (Ri) to identify correct case results (C) and false case results (Fk); 
categorizing, by the information handling system, the false case results (Fk) into one or more error type categories (Em) where the error type categories (Em) are selected from a group consisting of classifier misprediction, negation error, and incorrectly labeled ground truth; 
building, by the information handling system, one or more error models (EM) corresponding to the one or more error type categories (Em), where each error model is built from at least failed case results belonging to a corresponding error type; 
applying, by the information handling system, unlabeled data samples to the one or more error models (EM) to compute an error likelihood for each unlabeled data sample with respect to each error type category; 
selecting, by the information handling system, one or more unlabeled data samples for annotation by a human subject matter expert based on a computed error likelihood for the one or more unlabeled data samples in a specified error type category meeting or exceeding an error threshold requirement; and 
displaying, by the information handling system, the one or more unlabeled data samples as prioritized review candidates to solicit labeling feedback from the human subject matter expert.

2. (Original) The method of claim 1, where the model comprises a machine learning model.

3. (Original) The method of claim 1, where evaluating the plurality of results (Ri) comprises identifying false case results (Fk) from the plurality of results (Ri) where a prediction from the model does not match a ground truth annotation from the human-annotated training data (Di).

4. (Original) The method of claim 1, where categorizing the false case results (Fk) comprises using an error taxonomy to assign false case results (Fk) to one or more error type categories

5. (Canceled).

6. (Original) The method of claim 1, where the building one or more error models (EM) comprises building at least a first machine learning error model using features extracted from the correct case results (C), false case results (Fk), and/or predetermined error type categories (Em) as training data.

7. (Original) The method of claim 1, further comprising providing update training data to the model based on human subject matter expert annotation of the one or more unlabeled data samples in the specified error type category.

8. (Original) The method of claim 1, further comprising configuring, by the information handling system, one or more training data selection parameters to provide user-specified objectives for updating the model based on the probabilities of the error types.

9. (Currently Amended) An information handling system comprising: 
one or more processors; 
a memory coupled to at least one of the processors; 
a set of instructions stored in the memory and executed by at least one of the processors to automatically select training data for updating a model based on error type analysis, wherein the set of instructions are executable to perform actions of: 
applying, by the, human-annotated training data (Di) to a model to generate a plurality of results (Ri); 
evaluating, by the system, the plurality of results (Ri) to identify correct case results (C) and false case results (Fk); 
categorizing, by the system, the false case results (Fk) into one or more error type categories (Em) where the error type categories (Em) are selected from a group consisting of classifier misprediction, negation error, and incorrectly labeled ground truth; 
building, by the system, one or more error models (EM) corresponding to the one or more error type categories (Em), where each error model is built from at least failed case results belonging to a corresponding error type; 
applying, by the system, unlabeled data samples to the one or more error models (EM) to compute an error likelihood for each unlabeled data sample with respect to each error type category; 
selecting, by the system, one or more unlabeled data samples for annotation by a human subject matter expert based on a computed error likelihood for the one or more unlabeled data samples in a specified error type category meeting or exceeding an error threshold requirement; and 
displaying, by the system, the one or more unlabeled data samples as prioritized review candidates to solicit labeling feedback from the human subject matter expert.

10. (Original) The information handling system of claim 9, wherein the set of instructions are executable to evaluate the plurality of results (Ri) by identifying false case results (Fk) from the plurality of results (Ri) where a prediction from the model does not match a ground truth annotation from the human-annotated training data (Di).

11. (Original) The information handling system of claim 9, wherein the set of instructions are executable to categorize the false case results (Fk) by using an error taxonomy to assign false case results (Fk) to one or more error type categories (Em).

12. (Original) The information handling system of claim 9, wherein the set of instructions are executable to build one or more error models (EM) by building at least a first machine learning error model using features extracted from the correct case results (C), false case results (Fk), and/or predetermined error type categories (Em) as training data.

13. (Original) The information handling system of claim 9, wherein the set of instructions are executable to provide update training data to the model based on human subject matter expert annotation of the one or more unlabeled data samples in the specified error type category.

14. (Original) The information handling system of claim 9, wherein the set of instructions are executable to configure one or more training data selection parameters to provide user-specified objectives for updating the model based on the probabilities of the error types.

15. (Currently Amended) A computer program product stored in a computer readable storage medium, comprising computer instructions that, when executed by a processor at an information handling system, causes the system to automatically select training data for updating a model based on error type analysis by: 
applying human-annotated training data (Di) to a model to generate a plurality of results (Ri); 
evaluating the plurality of results (Ri) to identify correct case results (C) and false case results (Fk); 
categorizing the false case results (Fk) into one or more error type categories (Em) where the error type categories (Em) are selected from a group consisting of classifier misprediction, negation error, and incorrectly labeled ground truth; 	building one or more error models (EM) corresponding to the one or more error type categories (Em), where each error model is built from at least failed case results belonging to a corresponding error type; 
applying unlabeled data samples to the one or more error models (EM) to compute an error likelihood for each unlabeled data sample with respect to each error type category; 
selecting one or more unlabeled data samples for annotation by a human subject matter expert based on a computed error likelihood for the one or more unlabeled data samples in a specified error type category meeting or exceeding an error threshold requirement; and 
displaying the one or more unlabeled data samples as prioritized review candidates to solicit labeling feedback from the human subject matter expert.

16. (Original) The computer program product of claim 15, further comprising computer instructions that, when executed by the system, cause the system to evaluate the plurality of results (R,) by identifying false case results (Fk) from the plurality of results (R,) where a prediction from the model does not match a ground truth annotation from the human-annotated training data (Di).

17. (Original) The computer program product of claim 15, further comprising computer instructions that, when executed by the system, cause the system to categorize the false case results (Fk) by using an error taxonomy to assign false case results (Fk) to one or more error type categories (Em).

18. (Original) The computer program product of claim 15, further comprising computer instructions that, when executed by the system, cause the system to build one or more error models (EM) by building at least a first machine learning error model using features extracted from the correct case results (C), false case results (Fk), and/or predetermined error type categories (Em) as training data.

19. (Original) The computer program product of claim 15, further comprising computer instructions that, when executed by the system, cause the system to provide update training data to the model based on human subject matter expert annotation of the one or more unlabeled data samples in the specified error type category.

20. (Original) The computer program product of claim 15, further comprising computer instructions that, when executed by the system, cause the system to configure one or more training data selection parameters to provide user-specified objectives for updating the model based on the probabilities of the error types.

Reasons for Allowance
Claims 1-4 and 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Peyser et al. (US PGPUB No. 2021/0233512), Roberts et al. (US PGPUB No. 2021/0133462), Smith et al. (US PGPUB No. 2020/0097389), Zuluaga et al. (US PGPUB No. 2019/0392351), Murphy (US PGPUB No. 2019/0325259), Daniels (US Patent No. 11,010,640), Mathew (JP-2021082319-A), Unavail (JP-2019536168-A), Shaogang et al. (GB-2584727-A), Weng ("Machine Learning for Clinical Predictive Analysis," arXiv.1909.09246, 2019, pages 1-11), Georgoulopoulos et al. ("A Survey on Hardware Failure Prediction of Servers Using Machine Learning and Deep Learning," IEEE, 2021, pp. 1-5, doi: 10.1109/MOCAST52088.2021.9493360), Zhao et al. ("Prediction of Electrical and Physical Failure Analysis Success Using Artificial Neural Networks," IEEE, 2018, pp. 1-5, doi: 10.1109/IPFA.2018.8452176) and Losing et al. ("Personalized Online Learning with Pseudo-Ground Truth," IEEE, 2020, pp. 8963-8969, doi: 10.1109/IROS45743.2020.9341632), do not alone or in combination teach the recited features of independent claims 1, 9 and 15. For example unlabeled data samples are applied to all the error models to compute, with respect to each error category for each data sample, a likelihood for error. Furthermore, error categories are specifically selected from a group consisting of: classifier misprediction, negation error and incorrectly labeled ground truth. These features along with the other recited features of independent claims 1, 9 and 15 and its claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        June 27, 2022